Citation Nr: 1207072	
Decision Date: 02/27/12    Archive Date: 03/09/12	

DOCKET NO.  10-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from January 1976 to July 1976 and from January 1977 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Huntington, West Virginia, that denied entitlement to the benefits sought.  

For reasons which will be set forth below, the issue of the Veteran's entitlement to service connection for a bilateral hearing loss disability is being REMANDED to the RO.  The Veteran will be notified should further action be required.


FINDING OF FACT

The Veteran has tinnitus that is reasonably related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are reasonably met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002)) redefines VA's duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

In view of the allowance of the claim with regard to service connection for tinnitus, there is no need to discuss in detail the requirements of the VCAA.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be established when all the evidence of record, including that pertinent to service, demonstrates that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an inservice injury or disease and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The Veteran and his representative essentially maintain that the nature of his duties in service exposed him to acoustic trauma.  The Veteran's duties included working as a crewman on a howitzer and working on and with heavy equipment, to include generators.  

The medical evidence of record includes service treatment records which are without reference to complaints or findings indicative of the presence of tinnitus.  

The initial claim for service connection for tinnitus was received in December 2007.  The Veteran indicated he had received treatment for tinnitus at the VA Medical Center in Saginaw, Michigan.  He did not report when the disability began.  

The medical evidence of record includes the report of a VA outpatient visit in December 2007 for what was reported as "longstanding, slowly progressive hearing loss."  The Veteran stated he had had tinnitus for the past 26 years.  He referred to noise exposure in the military working in the artillery and "working on utilities packs."  He also reported the history of occupational noise exposure in factories during which time he did not wear hearing protection.  An assessment was made of hearing sensitivity being normal from 250 to 4,000 hertz with slight decrease into mild hearing loss from 6,000 to 8,000 hertz.  The examiner commented that the Veteran was taking Ibuprofen and Aspirin, both of which she stated could produce tinnitus as a side effect.  However, the Veteran reported he had only been taking these for the past 3 to 4 years, while the tinnitus had been present for more than 25 years.  

Additional pertinent evidence includes the report of an authorized evaluation from a Certified Clinical Competence-Audiologist in July 2008.  The Veteran stated he had had tinnitus since 1978 and he claimed it began following artillery firing.  He stated his duties in service consisted of working the gun crew of a 155-millimeter howitzer and maintaining a combat hospital U-pack generator.  It was reported that, following service, he worked in a factory for 19 years without hearing protection and did not enter a hearing conservation program.  He said he was also a guard for five years without hearing protection and also spent six months in food service without hearing protection.  He did not report any exposure to loud noise outside military service.  Reference was made to the aforementioned December 2007 hearing evaluation and to the service treatment records reflecting normal hearing.  The diagnoses included tinnitus.  The examiner stated "the etiology of bilateral tinnitus is at least as likely as not a symptom associated with hearing loss."  

The Veteran, through his attorney, has argued that VA's own team of researchers at the National Center for Rehabilitative Auditory Research has stated that "hearing loss and tinnitus do not always occur together."  Reference was made to an internet article in 2004 asking, "What is Tinnitus?"  The representative also argues that the comment by the Veteran that he had worked in a factory for 19 years after service without hearing protection is inaccurate.  It was claimed that the Veteran only worked in factories for 5 to 6 years, not 19 continuous years.  It was stated that during that 19-year timeframe, the Veteran also worked in shipping and receiving, as a janitor, as a crossing guard, at a Christmas tree farm, and as a student.  The representative reports that the Veteran has stated that not all the factories he worked at were loud and that sometimes the loudest noise he was exposed to was the sound from a radio.  

Given the nature of the Veteran's duties in service as well as his representative's arguments with regard to the nature of his work during the years following service discharge, the Board finds that the representative and the Veteran have provided a reasonable basis for finding that his currently diagnosed tinnitus is reasonably related to his experiences while in the military while working in the artillery and around heavy equipment.  The Board is aware that an authorized audiologist has expressed the opinion that it is less likely than not that any current tinnitus is related to service.  However, the Board has given due consideration to the nature of the Veteran's duties in service and to his own statements and to his representative's statements which the Board finds to be credible as to the tinnitus being a continuing problem for him over the years following service discharge.  The evidence clearly is therefore at least in relative equipoise.  That being the situation, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.


REMAND

The authorized audiologist stated in 2008 that the Veteran had normal hearing thresholds in 1982 and 2007 which were much later than the reported acoustic trauma sustained during the artillery fire in 1978.  The examiner stated that "since there is only a mild high-frequency hearing loss outside the VA tested frequencies, it is less likely as not that the Veteran's hearing loss was caused by or is a result of his military service."  The representative argues that while inservice audiogram studies were within the normal range for an adult, they show that the Veteran's hearing decreased while in service.  The report of separation examination in October 1982 also reflects that the Veteran stated he did not know whether or not he had ever had hearing loss (audiogram testing at the time was normal).  As noted above, the representative argues that the opinion by the VA authorized audiologist was based on inaccurate information, particularly that with regard to the nature of the Veteran's jobs during the first 19-year period following service discharge.  

Based on the foregoing, the Board believes that additional development would be helpful and the case is REMANDED for the following:

1.  The Veteran should be contacted and asked to provide the names and addresses of any health-care providers who treated him for complaints with regard to his hearing in the years following service discharge.  After obtaining any necessary releases of information, any individuals listed should be contacted and asked to provide records with regard to treatment and evaluation of the Veteran for hearing loss disability.  

2.  The Veteran should be accorded an examination by a health-care professional knowledgeable in audiology for the purpose of determining the current nature and etiology of any current bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review.  A notation to this effect should be made in the examination report.  The examiner should then provide an opinion as to whether it is at least as likely as not (that is, 50 percent or greater likelihood) or less likely than not (that is, less than a 50 percent likelihood) that any current bilateral hearing loss disability is related to the Veteran's active service.  If the examiner is not able to express such an opinion without resort to speculation, he or she should so indicate and state the reason why.  

3.  The Veteran should be informed that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).  In the event that he does not report for the examination, documentation must be obtained showing that notice of scheduling of the examination was sent to his last known address.  

4.  After the above has been completed, the RO must readjudicate the claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  They should be given an appropriate timeframe within which to respond.  Then, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                     ______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


